Hooker, C. J.
This defendant was charged, with two others, with the offense of burglary, in breaking and entering an office, and blowing open a safe, and stealing money therefrom. Separate trials were had, and this defendant has appealed.
The noise of the explosion was heard, and a man living in the vicinity saw three men who were apparently engaged in the burglary, and was shot at by them, or one of them. He was able to give some description of them. Two or three hours later, the defendant and two others boarded an electric car in the outskirts of Detroit, some 10 miles-from the place of the burglary, and were spotted by the conductor, who had been requested to look out for three-men. He informed an officer, and they were arrested, and, on being searched, were found to have $18.20 each,, consisting of bills and coin. The officers also found a counterfeit coin, which was identified as one taken on the occasion of the burglary, and also a pair of spectacles,, which one of these men had tried to sell the witness the day before the burglary. Wilson was shown to have misrepresented his whereabouts.
*519Complaint is made that the conductor of the street car was permitted to say that he did not “size them up” as railroad men, and that the circuit judge stated that railroad men did not wear standing collars.. It is now urged that the conductor was not shown to know how railroad men looked or dressed'. No objection appears to have been made upon any such ground. Upon the other point, it appears that the court made no such statement. He asked the witness “if railroad men often wore standing-collars,” and he answered, “No.”
It was competent to show what property was found upon the persons of all three of the men arrested for the same transaction.
There is no error in the testimony of Wolf, in regard to his learning that Wilson was not defendant’s true name. The witness was not asked to state this, and the question asked was proper. The court then asked him whether he knew what his true name was, and he answered that he did not.
The principal question relates to the failure of the court to direct a verdict for the defendant; it being urged that the testimony was insufficient to identify this defendant, and connect him with the transaction. In our opinion, the circumstances justified the submission of the case to the jury, and we find nothing in the charge which was likely to mislead the jury.
We think it unnecessary to discuss other assignments, and that the judgment should be affirmed.
The other Justices concurred.